EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Melissa Coombes on 5/20/21. The application has been amended as follows: 
	
	In claim 1, line 16, “and” has been deleted.

	In claim 1, the last line, “equipment.” has been replaced with -- equipment; and a support frame extending from a first inner surface of the base to a second inner surface of the base, wherein: the support frame is proximate to and configured to provide support in a vertical direction to the storage surface, and the support frame comprises a coupling; and a coupling screw configured to couple to the coupling at a first end of the coupling screw and secure the storage container within the first housing, wherein the coupling screw comprises a handle at a second end of the coupling screw. --

	In claim 10, the last line, “equipment.” has been replaced with -- equipment; wherein the at least one rear coupling comprises an adjustment bar, a first clamp coupling coupled to a first part of the adjustment bar, and a second clamp coupling coupled to a second part of the adjustment bar, wherein: the first clamp coupling is configured to couple to the third side of the base; and the second clamp coupling is configured to couple to the third component of the vehicle. --

	Claims 9, 13, and 20 have been canceled.

	/JUSTIN M LARSON/               Primary Examiner, Art Unit 3734                                                                                                                                                                                         	5/21/21